OFFICE   OF ‘ME   A-I-I-ORNEY   GENERAL   OF TEXAS
                      AUSTIN
            *h6h o~i%oor, A~IWISin tlaa -tea-        aball
     firat,   out ar 6he ourrem Se88 of h&r offLoe
     paJarbepudt.heuolmt             -blauRderthe
     giroviaiom of Artdale 3883, togethaf with the
     rUmlo      ef him u~aiataata     mad d8putio8, muid
     outhilrlaed expenrea uder &t&ale 3%99, ad the
     uounr ne6eaarcg to oover aeat          or y8remlumcm
     vb a tever luret;r bond m&y ?n mqtrtMd bg lar.        ;IE
     the ourxwit teem of rvah of’riee oo;Uectad in any
     y8ar b6 lllore tlraa th6 amount     needed to pay the
     a nwunt8r b o vea p eo liied,
                                 l4 u a b a U b e deeud
     8mea a feea ,  a a dlb U%b e~Ua p o a edo f3.1 th 2
                                                       ea                a n-
     Aer      bere.lA8ft.r            p r 0*tded.
                * .   .   .   l
                                  *

               iwaola             389?,   Qermn*a XevAaed   Ctvtl   Btatutea, pm-
adem I

          Wab    dmiriat,  00w     and pma      t 0rrb
     eer.      at
              the &tome et web I la0113 year “9 Lhoem-
     bar 3lat) aball  make to ohr diatrFot   wurt   of
     the ao\tnty Lp uWeb ke m&&w 8 mwbrnatato-
     muat & tr&jalaote (OR t
     pawed by the ItMe h4ltoa““i ?%$j?%%il%    -
     8trUemnt   ahell ba fm        to tbe 8t4te Audi-
     tctr by tba okrk of tba dlatrl~t amart cU aUd
     eew~y vltktp akltty (119)     anftertbeauehua
     bma f3.bd %IIkla 0Zflw 3       caaooopa to be
     f& led   vlthtb a lo uAty  & ta r , ti    ; o th e r -
     triritfdG~~y        8Ull k tl&& with %e Gala-
                           8Ud report  lb Ul a)aov the
     -t        o fa llh e a l wimlaaUma u1 c4 o ta p o a a a -
     ti8Ra    ub a t*vn  ur a edb ya u.4Offleo4 lur SJq
     th efXaoU y e 4 r4j     1 8I
                               aewwUy, a h a lla b vth e
     aomut o ffee8        P M IIa la amda oompeaa*tl8aa
     IIOa h OP    by8d&I   hW&Ag t&LOf&@Ou paUr; tihef%&,
     le.ld   r ep o ratb Ula o ~t4 Uma Lm4 la edlt4 temn~
     o fa llf-8, cIomaSaaiata 4 ndwaapaneatloru 04 r n-
     ed dur*       a18 flaou yew vhtcrh,  vere ~fftad.leet-
     elk‘ caspthw Vltb the R@me of the plr*ryoviq
     mud       ieea,         eemSaalona      ud   ampo~rtionr.       8ai.d
     report abUl be Sllod not &tier tbm 8ebmu-y
     lat PUloulpo tke Uoae oi t&o flaokl y8su aid
     far e4ab fhy 4fter arid d4ta the maid report
ATTOF&%Y GENERAL OF THCAS